Title: To George Washington from John Cleves Symmes, 8 July 1778
From: Symmes, John Cleves
To: Washington, George


          
            May it please Your excellency,
            Sussex Court house [Newton, N.J.] 8th of july 1778
          
          I wish I may not be thought troublesome, but by the Information I get at this place by
            other Means than what Your Excellency will see by the Inclosed deposition, I must Conclude the enemy are formidable, tis said that there
            are 300 Regular troops, 1500 Indians and a Large body of Tories which Compose the
            enemies force, I need not suggest to Your Excellency the apprehesions of the Inhabitants
            in the Minisinks and their wishes of support, there are not 300 Men as Yet in Arms at
            the Minisinks, Numbers of the Militia of this County are
            on service bel⟨o⟩w, and none of the first Battalion of the County are even warned to
            assemble; to all appearance the Crissis will be over before I can procure the Amunition
            from Easton. I have the honor to be, sir, Your Excellencies Most Obedient humble
            Servant
          
            John Cleves Symmes
          
          
            P.S. I am now seventeen Miles from the Minisinks. Many families have come Over this
              day.
          
        